Tm^jw
                   CCA #      13-12-00259-CR                                 OFFENSE:     Capital Murder

                              ELOY HERACLIO ALCALA v. THF STATE OF
                   STYLE:     TEXAS                                          COUNTY:      Hidalgo

                   TRIAL COURT:                  332nd District Court                                                   MOTION
                   TRIAL COURT #:                CR-4969-10-F                    FOR REHEARING IS:
                   TRIAL COURT JUDGE:            Hon. Mario Efrain Ramirez       DATE: July 24. 2014
                                                 Jr.                             JUDGE: Chief Justice Valdez
                   DISPOSITION: Reversed and Remanded
   ft-.
                   DATE:         -
   ?A
                  JUSTICE:                   .                PC
                   PUBLISH:                                  DNP:


                  CLK RECORD:                                                   SUPP CLK RECORD.
                   RPT RECORD:                                                   SUPP RPT RECORD.
Ilk               STATE BR:             X_                                      SUPPBR              X
 I M
h'K? -            APPBR:               X                                         PROSE BR
1 » i^V.
Iv*,
  • n •
 Ii"'C-
  J1'
  *'l
I* J*




  id ~

Ifv.
 ft
IkJ, -                                                 IN THE COURT OF CRIMINAL APPEALS

  -t'-i                                                                        CCA#

fev
                              Jr/\ O                     Petition                Disposition:
                  FOR DISCRETIONARY REVIEW !N CCA IS:                            DATE:

                                                                                 JUDGE:

                  DATE:       D&c.         /7           .2^/?                    SIGNED:.                        PC:.
l|r«ip 'V         JUDGE:      Z^,' fre<M/er J~. wou/c/                           PUBLISH:                       DNP:



                                     . MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:
                  CCA IS:                         ON                              '                        ON
                  JUDGE:                                                         JUDGE:




        ;,Lr- s


                                                               VoU*f4